Citation Nr: 0945822	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  08-08 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to benefits under 38 U.S.C. 1815 for a child born 
with birth defects.


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The appellant claims as the Veteran's son.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Denver, 
Colorado.


FINDINGS OF FACT

1.  There is no competent evidence that the appellant has 
spina bifida.

2.  There is no competent evidence that the appellant's 
mother is a Vietnam Veteran.


CONCLUSION OF LAW

There is no legal entitlement to benefits for a child born 
with birth defects claimed to have been the result of the 
Veteran's in-service herbicide exposure in the Republic of 
Vietnam.  38 U.S.C.A. §§ 1802, 1805, 1815, 1821 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.814, 3.815 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims to suffer from a birthday defect which 
he attributes to his father's service in the Republic of 
Vietnam.  Specifically, he claims that his father was in 
Vietnam from November 1967 until October 1968 and was exposed 
to Agent Orange.

VA shall pay a monthly allowance, based upon the level of 
disability, to or for a child who has been determined to be 
suffering from spina bifida and who is a child of a Vietnam 
Veteran.  38 U.S.C.A. §§ 1802, 1805, 1815, 1821; 38 C.F.R. § 
3.814(a).  The Board notes that spina bifida is the only 
birth defect that warrants the award of monetary benefits 
based on the herbicide exposure of the Veteran as a father of 
that child.  Jones v. Principi, 16 Vet. App. 219 (2002).  
"Spina bifida" means any form and manifestation of spina 
bifida except spina bifida occulta.  38 U.S.C.A. § 1802; 38 
C.F.R. § 3.814(c)(3).

In his February 2006 claim for benefits, the appellant 
alleged that his father was exposed to Agent Orange while 
serving in Vietnam during the Vietnam Era.  The evidence of 
record shows that the appellant is diagnosed with an 
epileptic disorder, however the evidence does not show, nor 
is it alleged, that the appellant suffers from spina bifida.  

Under 38 U.S.C.A. §§ 1802, 1815, 1821, a monetary allowance 
may be paid for certain birth defects, other than spina 
bifida, if the Veteran who served in the Republic of Vietnam 
during the Vietnam era is the mother of the natural child at 
issue.  38 U.S.C.A. § 1815; 38 C.F.R. § 3.815.  In this case 
the Veteran is a male and the evidence does not show, nor is 
it alleged, that the appellant's mother served in Vietnam or 
was exposed to Agent Orange.

As such, the claim of entitlement to VA compensation for 
birth defects must be denied as a matter or law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  As the claim cannot 
be granted as a matter of law, the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are not applicable.  See 38 U.S.C.A. §§ 5103(a), 
5103A; 38 C.F.R. § 3.159(b)(1).  VA does not provide 
assistance in obtaining evidence when "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim." VAOPGCPREC 5- 2004; 38 C.F.R. § 
3.159(d); Mason v. Principi, 16 Vet. App. 129 (2002).



ORDER

The appellant's claim for entitlement to benefits under 38 
U.S.C.A. § 1815 for a for a child born with birth defects is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


